The intent of the testator, his will, is the object of all judicial research. Words are the vehicles by which record of such will is made. The meaning of these symbols of thought and purpose must be drawn from the entire area of the will. The controlling opinion properly emphasizes that the testator should not be held to have intended to hazard the entire disposition of his estate upon the fortuitous and quite irrelevant incident that Elizabeth Cary Lemly should predecease him. It is evident that the testator gave the greatest measure of solicitude to the ultimate repositories of his estate. It does not exceed reason nor transgress judicial propriety to conceive that to the testator these beneficiaries were of controlling concern, that this list was made up not only with meticulous care but with an eye to legal and moral obligations. Property enjoyed by him as part of his deceased wife's estate he sought to place in the hands of those who were her blood relatives and who but for his marital rights would have been the natural objects of her bounty. Property accruing from his labors and earnings he sought to distribute among those who were natural *Page 484 
objects of his bounty. Among these were heirs both of his wife and of himself.
No one was to enjoy the estate in fee until the death of Elizabeth Cary Lemly. The time of her death as pointed out in the controlling opinion could not have been intended to be a precedent condition to this distribution. To hold otherwise would impute to the testator a purpose to put these objects of his bounty in pawn, to wager their heritage upon the caprice of an hour glass. Does reason or logic support an assumption that he intended intestacy should under any circumstance, occur?
Within the four corners of a will are words, not only, but logic, purpose and natural instincts. We should not by seizing upon words cry down the language of these other agents of construction.
Let a simple illustration suffice, one which, if invented, would risk banality, but is made apt by being lifted from the will itself. In one of his numerous bequests he provided "It is also my will that John Adam Lemly, have a crochet bed spread and African made by wife". Were we addicted to a ruthless literalism we would refuse to construe therefrom an intent to bestow an afghan and descend to an insistence upon a transfer of some human chattel. Here is a fit through trivial illustration that if mere words fall short of attaining the goal of a testator's intent the courts will elaborate them to that end.
We should not suffer a testamentary purpose to be quarantined within the solitary isolation of a chance and awkward phrase, and denied exposure to those related indicia of the testator's will which could lend to it the color and vitality of a restored meaning, and save it from the ravages of a hapless intestacy. *Page 485